Citation Nr: 1509062	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-00 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a skin disorder, claimed as rashes.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a headache disorder, to include as due to an undiagnosed illness. 

3.  Entitlement to service connection for hemorrhoids.  

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for muscle and joint pain, to include as due to an undiagnosed illness.  

6.  Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness.  

7.  Entitlement to service connection for loss of muscle control, to include as due to an undiagnosed illness.  

8.  Entitlement to service connection for memory problems, to include as due to an undiagnosed illness.  

9.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to January 9, 2015 and 70 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to September 1991.

These matters come before the Board of Veterans' Appeals (Board) from August 2009 (muscle and joint pain, chronic fatigue, memory problems, loss of muscle control and hypertension) and November 2012 (PTSD, hemorrhoids and skin disorder) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.  The Veteran testified at a Travel Board hearing held before the undersigned in October 2014.  The transcript has been associated with the claims file.  An interim January 2015 rating decision assigned an increased 70 percent rating for PTSD from January 9, 2015, the date of VA examination showing increased disability.  Although this increase represents a grant of benefits, a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the matter of an increased rating for PTSD continues before the Board.

An August 2009 rating decision confirmed a November 1997 unappealed rating decision which denied the Veteran service connection for pityriasis versicolor claimed as rash.  The question of whether new and material evidence has been received to reopen this claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the matter on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end; what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d 1366.  The Board has characterized the claim accordingly.

The August 2009 rating decision also confirmed the November 1997 unappealed rating decision which denied the Veteran service connection for headaches.  In a July 2010 Notice of Disagreement, the Veteran expressed disagreement with the August 2009 determination.  

Review of the record shows that the matter of service connection for Gulf War Syndrome as a stand-alone claim had also been appealed to the Board.  However, as explained at the October 2014 Travel Board hearing, the matter of service connection for Gulf War Syndrome includes the claims of muscle and joint pain, chronic fatigue, hypertension, loss of muscle control and memory problems.  Accordingly, the matters on appeal have been recharacterized as shown and the claim of service connection for Gulf War Syndrome will be addressed in the context of the other matters on appeal (as an undiagnosed illness).  

The issues of whether new and material evidence has been submitted for a headache disorder, service connection for a skin disorder (on de novo review), hemorrhoids, hypertension, muscle and joint pain, chronic fatigue, loss of muscle control, memory problems and an increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2009 rating decision confirmed a November 1997 rating decision which denied the Veteran service connection for pityriasis versicolor claimed as rash based essentially on a finding that a skin disorder related to service was not shown.

2.  Evidence received since the August 2009 rating decision suggests that the Veteran's current skin disability may have been incurred in service; relates to an unestablished fact necessary to substantiate the claim of service connection for a skin disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a skin disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable disposition, no discussion of the duties to notify and assist is warranted.

The Veteran claims that he has a skin disorder (rashes) as a result of his military service.  

This claim was previously denied in a November 1997 rating decision based essentially on a finding that a skin disorder related to service was not shown.  No new and material evidence was submitted within one year following the decision.  An August 2009 rating decision continued the denial, finding that the evidence submitted did not show a skin disorder related service.  No new and material evidence was submitted within one year following that decision.  Therefore, the August 2009 rating decision is final. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).

The Court has held that the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received since the August 2009 rating decision includes pertinent VA treatment reports and the Veteran's October 2014 hearing testimony.  VA treatment records received in October 2011 include a September 2004 treatment report which notes that the Veteran's medical problems include intermittent rashes.  At his October 2014 hearing, the Veteran testified that he has experienced intermittent skin rashes since service and has sought VA treatment for his skin complaints in 1992.  

As service connection for a skin disability was previously denied on the basis that a skin disorder related to service was not shown, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that the Veteran's skin disability was incurred in or aggravated by service.  The aforementioned evidence suggests that his current skin disability may have been incurred in service.  For purposes of reopening, it is deemed to be credible.  Such evidence relates to an unestablished fact necessary to substantiate the claim of service connection for a skin disability and raises a reasonable possibility of substantiating that claim (particularly in light of the low threshold standard endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claim of service connection for a skin disability may be reopened.  38 U.S.C.A. § 5108.  De novo review of this claim is addressed in the remand below.


ORDER

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for a skin disorder is granted.


REMAND

The Veteran claims service connection for skin rashes and hypertension as directly related to his active duty service.  Regarding skin rashes, his service treatment records (STRs) include findings of urticaria (a skin condition) in October 1986 and a rash to the inner thighs in June 1989.  His July 1991 service separation examination did not note any skin abnormalities.  On January 1996 VA general medical examination, examination of the skin showed a couple of areas of minimal depigmentation indicative for fungus.  Post service VA treatment records include the Veteran's complaints of skin rash and, at his October 2014 hearing, he reported having intermittent skin rashes.  Similarly, the STRs show that the Veteran underwent a follow-up for migraines and his diastolic blood pressure was 90 or greater on three readings.  Post service VA treatment records show diagnosis of and treatment for hypertension.  There are no medical opinions in the current record that address a nexus between any current skin disability and hypertension and the pertinent findings in service.  On remand, examinations to secure such medical opinions (with adequate rationale) is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the undiagnosed illness claims, the Veteran has not yet been afforded a VA examination for his complaints of muscle and joint pain, chronic fatigue, loss of muscle control and memory problems.  He has consistently contended that the underlying symptoms developed as a result of his deployment to Southwest Asia.  Considering his qualifying service in the Southwest Asia theater of operations, his reports of muscle and joint pain, chronic fatigue, loss of muscle control and memory problems, and the ambiguity as to whether he has diagnosed conditions, undiagnosed illnesses, and/or medically unexplained chronic multisymptom illnesses, the Board finds that a VA examination to determine the nature and likely etiology of his muscle and joint pain, chronic fatigue, loss of muscle control and memory problems is also needed.

As noted above, the August 2009 rating decision confirmed the November 1997 unappealed rating decision which denied the Veteran's claim of service connection for headaches.  In a July 2010 Notice of Disagreement, the Veteran expressed disagreement with the August 2009 determination.  To date, the RO has not issued the Veteran a statement of the case (SOC) with respect to this claim.  Under this circumstance, the Board must remand this matter to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Review of the record shows that the RO has conducted electronic review of the Veteran's treatment records from Birmingham, Louisville, Tennessee Valley, St. Louis, and Tuscaloosa VA Medical Centers in adjudicating his claims.  See August 2013 SOC and Supplemental SOC and November 2014 rating decision (in connection with unrelated claims).  The Board has noted that many records from the VA Birmingham facilities are located in Capri records added to the Virtual VA system, but some of these records have not been associated with the electronic claims file and are unavailable for review by the Board.  On remand, the record should be updated to include the Veteran's complete VA treatment reports.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

As it is unclear whether the identified treatment records contain any information pertaining to the matter of service connection for hemorrhoids and increased ratings for PTSD, adjudication of these claims must be deferred pending receipt of any additional records.  Additionally, if such records show that the Veteran has hemorrhoids which may be related to service, an examination to secure a medical nexus opinion may be necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his claimed disabilities, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The AOJ should obtain complete records of all such treatment and evaluation from all sources identified.  The AOJ should specifically secure complete copies of the clinical records of all VA treatment the Veteran has received since his separation from service in 1991.  

2.  After the development sought above is completed, the AOJ should arrange for the Veteran to be examined by an appropriate physician(s) to determine the nature and likely etiology of any skin disability and hypertension.  His claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each skin disability entity found.  If no skin disability is diagnosed, please reconcile that conclusion with the medical evidence in the record cited above.

(b)  Please identify the most likely etiology for any/each skin disability entity diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such disability was incurred or aggravated during the Veteran's active service (to specifically include, with explanation, whether it is related to the pertinent findings documented in his STRs)?  The examiner must specifically consider and address the Veteran's allegations of continuity of skin disability symptomatology since service.

(c)  Regarding hypertension, is it at least as likely as not (a 50 percent or better probability) that the Veteran's diagnosed hypertension is related to his service, to include the notation of elevated blood pressure readings in service?

The examiner must explain the rationale for all opinions, citing to relevant STRs, supporting factual data, and medical literature, as appropriate.

3.  After the development sought above is completed, the AOJ should arrange for a Persian Gulf examination to determine the nature and likely etiology of the Veteran's disability manifested by muscle and joint pain, chronic fatigue, loss of muscle control and memory problems.  Based on a review of the entire record, examination of the Veteran, and any tests and studies deemed necessary, the examiner should provide opinions that respond to the following:

(a)  Are the Veteran's symptoms of muscle and joint pain, chronic fatigue, loss of muscle control and memory problems part of a diagnosed disability, or an undiagnosed illness?

(b)  If the Veteran has a diagnosed disability, is it at least as likely as not (a 50 percent or better probability) that it is a medically unexplained chronic multisymptom illness?

For purposes of this examination, a medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained. 

(c)  If the Veteran has a diagnosed disability that is not medically unexplained, please identify the diagnosis, and indicate whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to his active duty service.

The examiner must explain the rationale for all opinions, citing to relevant STRs, supporting factual data, and medical literature, as appropriate.

4.  Then, review the expanded record and readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

5.  Issue a Statement of the Case pursuant to the notice of disagreement with regard to the August 2009 rating decision which confirmed the November 1997 unappealed rating decision which denied the Veteran's claim of service connection for headaches.  Only if the Veteran completes an appeal as to the issue by the timely filing of a substantive appeal should such issue be certified to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


